COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Harry E. Bundy Jr. v. Adesa Houston d/b/a Adesa Inc.

Appellate case number:      01-17-00863-CV

Trial court case number:    2016-87130

Trial court:                129th District Court of Harris County

        On February 20, 2018, appellant, Harry E. Bundy Jr., filed a pro se brief. After a
review of this brief, it is non-compliant because the text of the substance of the brief,
starting on page 5, is single-spaced instead of double-spaced, as required. See TEX. R.
APP. P. 9.4(d). Also, while hyperlinks for both citations and to the record are not
required by the rules and the brief contains working hyperlinks to the reporter’s record
attached to the brief, the brief does not contain any bookmarks or a cover page for the
appendix. See id. 9.4(h) (stating that “[a]n electronically filed record in . . . an
electronically filed appendix that includes more than one item must contain bookmarks to
assist in locating each item); 38.1(k)(2) (stating that “appendix may contain . . . excerpts
from the reporter’s record, and similar materials.”). Further, the brief contains several
hyperlinks to the district clerk’s website, instead of bookmarks/hyperlinks to the record.
        Accordingly, the Court sua sponte STRIKES this brief because it does not comply
with Rules 9.4 and 38.1. See TEX. R. APP. P. 9.4(k) (“If a document fails to conform with
these rules, the court may strike the document . . . and permit the party to resubmit the
document in a conforming format by a specified deadline). The Court ORDERS the
brief redrawn within 30 days from the date of this order with double-spacing for the
substance of the brief and, if hyperlinks are used, links should be to bookmarks, an
appendix, or to the clerk’s record. See id. 9.4(d), (h), 38.1(k)(2).1
        It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                                                  Acting for the Court
Date: February 27, 2018

1
       See, e.g., Guide to Creating Electronic Appellate Briefs, available at
       http://www.txcourts.gov/media/124903/guidetocreatingelectronicappellatebriefs.pdf (last
       viewed on Feb. 20, 2018).